DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement filed on 24 February 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Christina Huang on 8 March 2022.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A method for managing queries 
providing a first group of computation modules configured to provide the back-end compute resources using a first type of computation modules; 
providing a second group of computation modules configured to provide the back-end compute resources using a second type of computation modules, wherein the second type of computation module is programmed using a different programming code language from the first type of computation module; 
identifying a computation module type needed by each query of a plurality of queries associated with one or more different types of client applications based on a query type associated with a corresponding query, wherein [[a]] the corresponding query requests processing operations on one or more data sets by an identified type of computation modules, wherein the query type associated with the corresponding query indicates a type of processing; and 
routing each query of the plurality of queries to an appropriate computation module type within the first group or the second group of computation modules based on the computation module type identified for the corresponding query by at least:
evaluating metadata associated with a first query of the plurality of queries to determine a trust level of the first query; 

in response to the first query being determined as a low trust for a first user, removing one or more computation modules in the selected group of computation modules that have been previously assigned to a second user from processing the first query, the second user being different from the first user; 
wherein the method is carried out by one or more processors.  
Claim 2. (Currently Amended) The method of claim 1, wherein the routing each query of the plurality of queries comprises routing [[a]] the corresponding query based on data representing a level of trust of the corresponding query.  
Claim 3. (Currently Amended) The method of claim 1, wherein the routing each query of the plurality of queries comprises: 
routing the first query to one or more computation modules in the selected group of computation modules that have been previously assigned to the first user based on a desired query score.  
Claim 4. (Currently Amended) The method of claim 1, further comprising scaling a number of computation modules in identified for the corresponding query.  
Claim 5. (Currently Amended) The method of claim 1, wherein the routing of each query of the plurality of queries comprises routing [[a]] the corresponding query based on data representing a probability of cache hits associated with corresponding query 
Claim 6. (Currently Amended) The method of claim 1, comprising checking a reliability of a new version of compute code used by each of the first and second group of computation modules based on historical data and the computation module type identified for the corresponding query.  
Claim 7. (Currently Amended) The method of claim 1, further comprising providing an application interface (API) configured to interface with the one or more different 
Claim 8. (Currently Amended) The method of claim 1, further comprising providing an application interface (API) configured to interface with the one or more different the one or more different types of client applications.  
Claim 9. (Currently Amended) A system for managing queries 
one or more processors; and 
a non-transitory storage medium that comprises executable instructions that when executed by the one or more processors, causes the system to: 
provide a first group of computation modules configured to provide the back-end compute resources using a first type of computation modules 
provide a second group of computation modules configured to provide the back-end compute resources using a second type of computation modules s is programmed using a different programming code language from the first type of computation modules; 
identify a computation module type needed by each query of a plurality of queries associated with one or more different types of client applications based on a query type associated with a corresponding query, wherein [[a]] the corresponding query requests processing operations on one or more data sets by an identified type of computation modules, wherein the query type associated with the corresponding query indicates a type of processing; and 
route each query of the plurality of queries to an appropriate computation module within the first group or the second group of computation modules based on the computation module type identified for the corresponding query by at least: 
evaluating metadata associated with a first query of the plurality of queries to determine a trust level of the first query; 
selecting a group of computation modules based on a computation module type identified for the first query; and 
in response to the first query being determined as a low trust for a first user, removing one or more computation modules of the selected group of US.136795630.01computation modules that have been previously assigned to a second user from processing the first query, the second user being different from the first user.  
Claim 10. (Currently Amended) The system of claim 9, wherein the non-transitory storage medium comprises executable instructions that when executed by the one or more processors, causes the system to route each of the plurality of queries by routing [[a]] the query based on data representing a level of trust of the query.  
Claim 11. (Currently Amended) The system of claim 9, wherein the non-transitory storage medium comprises executable instructions that when executed by the one or more processors, causes the system to route each query of the plurality of queries by at least: 
routing the first query to one or more computation modules of the selected group of computation modules that have been previously assigned to the first user based on a desired query score.  
Claim 12. (Currently Amended) The system of claim 9, wherein the non-transitory storage medium comprises executable instructions that when executed by the one or more processors, causes the system to scale a number of computation modules in identified for the corresponding query.  
Claim 13. (Currently Amended) The system of claim 9, wherein the non-transitory storage medium comprises executable instructions that when executed by the one or more processors, causes the system to route [[a]] the corresponding query based on data representing a probability of cache hits associated with corresponding query 
Claim 14. (Currently Amended) The system of claim 9, wherein the non-transitory storage medium comprises executable instructions that when executed by the one or more processors, causes the system to check a reliability of a new version of compute code used by each of the first and second group of computation modules based on historical data and the computation module type identified for the corresponding query.  
Claim 15. (Currently Amended) The system of claim 9, wherein the non-transitory storage medium comprises executable instructions that when executed by the one or more processors, causes the system to provide an application interface (API) configured to interface with the one or more different 
Claim 16. (Currently Amended) The system of claim 9, wherein the non-transitory storage medium comprises executable instructions that when executed by the one or more processors, causes the system to provide an application interface (API) configured to interface with the one or more different the one or more different types of client applications.  
Claim 17. (Currently Amended) A non-transitory storage medium that comprises executable instructions that when executed by one or more processors, causes the one or more processors to: 
provide a first group of computation modules configured to provide the back-end compute resources using a first type of computation modules 
provide a second group of computation modules configured to provide the back-end compute resources using a second type of computation modules s is programmed using a different programming code language from the first type of computation modules; 
identify a computation module type needed by each query of a plurality of queries associated with differing types of client applications based on a query type associated with a corresponding query, wherein [[a]] the corresponding query requests processing operations on one or more data sets by an identified 6US.136795630.01type of computation modules, wherein the query type associated with the corresponding query indicates a type of processing; and 
route each of the plurality of queries to an appropriate computation module within the first group or the second group of computation modules based on the computation module type identified for the corresponding query by at least: 
evaluating metadata associated with a first query of the plurality of queries to determine a trust level of the first query; 
selecting a group of computation modules based on a computation module type identified for the first query; and 
in response to the first query being determined as a low trust for a first user, removing one or more computation modules of the selected group of computation modules that have been previously assigned to a second user from processing the first query, the second user being different from the first user.  
Claim 18. (Currently Amended) The non-transitory storage medium of claim 17 comprising executable instructions that when executed by the one or more processors, causes the one or more processors to route each query of the plurality of queries by routing [[a]] the corresponding query based on data representing a level of trust of the query.  
Claim 19. (Currently Amended) The non-transitory storage medium of claim 17 comprising executable instructions that when executed by the one or more processors, causes the one or more processors to route each query of the plurality of queries by at least: 
routing the first query to one or more computation modules of the selected group of 7 US.136795630.01computation modules that have been previously assigned to the first user based on a desired query score.  
Claim 20. (Currently Amended) The non-transitory storage medium of claim 17 comprising executable instructions that when executed by the one or more processors, causes the one or more processors to scale a number of computation modules in each of the first and second group of computation modules based on the computation module type identified for the corresponding query.



Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Belkin (Pat. No. US 6895584) teaches enabling a request to be evaluated prior to the request being disposed. Particularly, an evaluation function is associated with a thread pool. Whenever a thread is to be assigned from that thread pool, the evaluation function may be invoked. The evaluation function may be invoked in response to one or more conditions being satisfied, or it may be invoked each time a thread is needed from that thread pool. When invoked, the evaluation function performs an evaluation on the request. Based upon the evaluation, the evaluation function may take one or more actions.
ii)	Andrade et al. (Pub. No. US 2012/0059839) teaches an Open Database Connectivity (ODBC) proxy infrastructure to transparently route incoming queries to one or more selected query engines. The ODBC proxy receives a query from an application, and determines based on the characteristics of the query and the capabilities of the query engines which one or more query engines are to perform the query. The proxy then routes the query to the one or more query engines, which perform the query. The results are then returned to the proxy, which provides the results to the application.
iii)	Du et al. (Pub. No. US 2014/0207794) teaches enabling a search to be performed based on the context of the requesting user. A query processing platform receives a query from a user at a device. The platform then determines to select and then transmit the query to one or more other users based on context information associated with the user or the device, a relevancy of the one or more other users to the query, or a combination thereof.
iv)	Beard et al. (Pub. No. US 2014/0082288) teaches a high-performance network attached storage (NAS) caching appliance can be provided for a networked file system to deliver enhanced performance to I/O intensive applications, while relieving overburdened storage subsystems. The active data sets of the networked system and use predetermined policies are identified to control what data gets cached using a combination of DRAM and SSDs to improve performance, including guaranteeing the best performance for the most important applications.
v)	Yu (Pat. No. US 6351775) teaches a dynamic routing of object requests among a collection or cluster of servers factors the caching efficiency of the servers and the load balance or just the load balance. The routing information on server location can be dynamically updated by piggybacking meta information with the request response. To improve the cache hit at the server, the server selection factors the identifier (e.g. URL) of the object requested. A partitioning method can map object identifiers into classes; and requester nodes maintain a server assignment table to map each class into a server selection. The class-to-server assignment table can change dynamically as the workload varies and also factors the server capacity.
vi)	Britt (Pub. No. US 2017/0019873) teaches securely tracking event attendees using IoT devices by associating each of a plurality of an Internet of Things (IoT) devices with a different attendee at an event, the IoT devices configured to form local wireless connections with one or more IoT hubs and/or client devices; as a first attendee moves around the event, periodically establishing a local wireless connection between a first IoT device associated with the first attendee and one or more IoT hubs and/or client devices within range of the first IoT device. The IoT service storing the data from the data packets in a database; and using the data stored in the database to determine portions of the event visited by the first attendee.
vii)	Crupi et al. (Pub. No. US 2018/0307728) teaches a central relational database management system (RDBMS) is operatively interconnected to one or more back-end database systems. A set of different query criteria specified for each of different types of queries for a mixed query workload is evaluated. At least one remote derived source of data requested by at least one of the different types of queries is dynamically created using at least one of the one or more back-end database systems that supports remote processing of the at least one of the different types of queries.
viii)	Goodsitt et al. (Pat. No. US 10230683) teaches receiving a first request from a client device; generating a plurality of uniform resource locators (URLs), each of the plurality of URLs comprising an encoded representation of a network address associated with a respective node from a plurality of nodes in a computer cluster; sending a first response to a client device, the first response comprising the plurality of URLs; receiving a second request from the client device, the second request comprising a first URL from the plurality of URLs; determining the second request should be routed to a first network address based on decoding the first URL, the first network address associated with a first node from the plurality of nodes; and forwarding the second request to the first node in response to the determining.
ix)	Ferg et al. (Pub. No. US 2011/0126292) teaches providing web site verification information to a user includes receiving a DNS query including a host name and a seal verification site name, parsing the DNS query, and extracting the host name from the DNS query. A DNS zone file is accessed including a list of Trust Services customers and it is determined if the host name is associated with a Trust Services customer in the list of Trust Services customers. 
x)	Sargent et al. (Pub. No. US 2010/0115040) teaches a reputation score and a reputation key including receiving at least one incoming event notification, including a reputation key; calculating a reputation score based on the determined trust determination function, the incoming event notification, and an attribute associated with the reputation key; storing the calculated reputation score along with the reputation key in either the new reputation record or the corresponding reputation record; and filtering one or more electronic messages based on the calculated reputation score.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-20:
In interpreting the current claims filed on 24 February 2022, in view of the  available prior art and the interviewed dated 8 March 2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 9, and 17.
Other claims are also allowed based on their dependencies on claims 1, 9, and 17 respectively.


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 270-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /SON T HOANG/  Primary Examiner, Art Unit 2169                                                                                                                                                                                                         March 9, 2022